May 8, 2015


Michael Davis #933173
Allred Unit
2101 FM 369 North
Iowa Park, TX 76367-6568


Clerk
Texas Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, TX 78711


Dear Clerk:

     Enclosed for filing is my "Applicant's Application For Writ of Manaqmus." ·

Please file it with the Court in the normal course of business.

     Thank you.

Respectfully,

M,,(J~
Michael Davis
Movant pro se




                                              RECEIVED \~!
                                            COIJ~T Of CRrtJ.Ii\V1 APPEALS
                                                   MAY. 1 1.2C~S

                                                Ab~ ~~costa, Clerlt'
                          CAUSE NOS. 331288, 331289 & 331549

MICHAEL DAVIS,                               §   IN THE 228TH DISTRICT COURT

     Applicant                               §

~-                                           §   ~

HONORABLE MARC CARTER,                       §

     Respondent                              §   HARRIS COUNTY, TEXAS

                     APPLICANT'S APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE COURT:

     COMES NOW Michael Davis, applicant pro se in the above styled and numbered

causes and files this Application For Writ of Mandamust pursuant to Texas Rules

of Civil Procedure 'Rule 18(a) and Texas Rules of Appellate Procedure (50)(d),

and would show this Court the following:

                                     I.     PARTIES

     Applicant Michael Davis #933173 is an offender incarcerated in the Texas

Department of Criminal Justice James V. Allred Unit at 2101 FM 369 North, Iowa

Park, Texas 76367-6568 in Wichita County, Texas.

     Respondent is a state district judge.in the 228th District Court of Harris

County whose address is Criminal Justice Center, 1201 Franklin St., 16th Floor,

Houston, Texas 77002.

                                      II.    FACTS

     Applicant has exhausted his remedies and has no other adequate remedy

at law.

     The act sought to be     co~pelled   is ministerial, not discretionary.   Applicant

has filed several motions with respondent in which applicant sought an order

compelling the Harris County District Clerk to sell applicant a copy of the

written plea agreement executed in this case.         The clerk has refused to sell

applicant a copy of this written plea bargain agreement and respondent has

refused   t~   rule on applicant's motion.
     The state has materially breached and continues to materially breach this

plea bargain agreement by assigning applicant to the maximum security James V.

Allred Unit rather than the minimum security Diagnostic Unit. (now known as the "

Byrd Unit), to wit:

          "In addition, [applicant] was guaranteed his sentence would be spent

          in the Diagnostic Unit of the Texas Department of Corrections •.• "

          (emphasis added).    Janecka v. State, 823 S.W.2d 232,234 n.3 (Tex.

          Crim.App.l990).

     Applicant is still serving this sentence; the clerk has refused to furnish

or sell applicant a copy of this agreement and applicant's attorney stated that

he does not have a copy.    Applicant cannot establish his right to relief without

a copy of this written plea bargain agreement, which was signed by the trial

judge, District Attorney, several assistant district attorneys and others.

    Applicant cannot appeal a non-ruling by respondent and seeks this Court's

intervention in order to obtain such a ruling or other relief.

                              III.    RELIEF REQUESTED

    Applicant respectfully requests this Court to order respondent to make a

ruling on applicant's motion for access to the trial record or to take other

action that would permit applicant to obtain a copy of the written plea bargain

agreement executed in this case.     Applic~nt   also requests a suspension of the rules.

                                                     Respectfully submitted,



                                                     Michael Davis #933173
                                                     Applicant pro se
                                                     Allred Unit-2101 FM 369 North
                                                     Iowa Park, TX 76367-6568               \




                                          2
                            CERTIFICATE OF SERVICE


     I hereby certify that a true.and correct copy of my "Applicant's.

Application For Writ of Mandamus" has been mailed, by first-class mail, postage
                                      o·rtr
prepaid, to the following on this the o         day Of   ;VI trt         t   2015:


Clerk                                           Honorable Judge
Texas Court of Criminal Appeals                 228th District Court
P.O. Box 12308, Capitol Station                 Criminal Justice Center
Austin, TX 78711                                1201 Franklin St., 16th Floor
                                                Houston, TX 77002


                                                Michael Davis
                                                Movant pro se




                                      3
EXHIBIT 1                                           ,.····




      April 20, 2015


      NichaaJ.. Dav:i.s #933173
      Allred Unit
      2101     Ff,1   369 North
      !oiva Park, 'IX           76367-6568


      LTudge
      223th District COUJ:'t
      Criminal . :rustice Center
      1201. Franklin St., 16th Floor
      Houston, TX             77002

      RE:      CAUSE NOS. 331288, 331289 & 3315 ..19
               D!WIS V. S'I'A'l'E

      Dear Jud::Je:

               On or about f·1arch 20, 2015 I fih~d my "ll1ovant' s Motion For Acc~'!SS 1'o The

      Tr-ial    l~•::corcl"   Hith the Court.   'I'o dctte I have not received a copy of your

      decision.

               vJould you J:.>lease hold a hearing on this motion and notify me of your

      decision?

             •rhank you.

      Respectfully,

       (v1. J/c:e._'- -
      Michael Davis
                                                                            ..,

EXHIBIT 2 '
                                            ..-.

       March 20, 2015


       Michael Davis #933173                            CAUSE NOS. 331288, 331289 & 331549
       Allred Unit
       2101 FM 369 North                                DAVIS V. TEXAS
       Iowa Pat"lc, TX 76367
                                   /.



       Judge
       228th District Court
       Criminal Justice Center
       1201 Franklin St., 16th Floor
       Houston, TX 77002
       Dear Judge:
              Enclosed for your decision is my "Movant's Motion For Access To The Trial
       Record."
              Please notify me of your decision at your convenience.
       Respectfully,

       f'l-~~
       Michael Davis
       r1ovant pro se
                                       .   .~


EXHIBIT 3

                                    ~USE   NOS. 331288, 331289 & 331549

     MICHAEL    D.ZWIS I                                §         IN THE 228TH DISTRICT COURT

             Movant                                     §

     vs.                                                §         OF

     THE STATE OF TEXAS                                 §

             Respondent                                 §         HARRIS COUNTY, TEXAS
                           r-DVANT'S   MOTION   FOR   ACCESS   TO THE   TRIAL RECORD
     'lD   THE HONORABLE COURT:
             Movant Michael Davis, pro se files this motion and in support would                 ~how:


             r1ovant seeks access to the vJritten plea bargain executed in this case.
             Movant was convicted in the above cause numbers and executed a written plea
     bargain agreement with the State of Texas.                 This written plea bargairi agreement
     provided, in part, that movant would serve his entire sentence at the                    TDCJ   Diagnostic
     Unit.     Janecka v. State, 823 s.v1.2d 232,234 n.3 (Tex.Crim.App.l990} ("In addition,
     [movant] was suaranteed his sentence would be spent in the Diagnostic Unit cf the
     Texas Department of Corrections ••• ") (.emphasis added).
             The state materially breached, and continues to materially breach this agree-
     ment by assigning movant to the            Jan~s   v.   Allred Unit instead.      Movant is still
     serving this sentence and needs a copy of the written plea bargain agreement in

     order to establish his right to relief.
             The clerk has refused to sell movant a copy of the agreement and movant's
     attorney stated that he does not have a copy.
             Wherefore,    n~vant   respectfully requests this          ~    order the clerk to sell
     movant a copy of the agreement or provide him one at the clerk's expense.

                                                                    Res~ubmitted,
                                                                    M..
                                                                   ~icha~l Davis #933173
                                                                   Movant pro se
                                                                   Allred Unit-2101 FM 369 North
                                                                   Iowa Park, TX 76367-6568
                                                         \.
                                                              \
EXHIBIT 3 (Page. 2)



                                   CERTIFICATE OF SERVICE

          I hereby cettify that a true and correct copy of my "Movant 1 s Motion For

     Access To The Trial Hecord" has been mailE:d by first-class U.s. Mail, 'postage:

     pref)aid, to the follm..1ing on this the   :J-.(} 7"1'1 day of    _.!,../VI_,t-;_1'-_